            Case 1:21-cv-00131-JD Document 3 Filed 02/05/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


 VERY REVEREND GEORGES F. de
 LAIRE, J.C.L.,

        Plaintiff,
                                                      CIVIL ACTION NO. 1:21-cv-00131
 v.

 GARY MICHAEL VORIS, ANITA CAREY,
 ST. MICHAEL’S MEDIA a/k/a CHURCH
 MILITANT,

        Defendants.


               MOTION TO PERMIT SUZANNE M. ELOVECKY, ESQUIRE
                          TO APPEAR PRO HAC VICE

       The undersigned, a member in good standing of the Bar of this Court, respectfully moves

pursuant to Local Rule 83.2(b) that Suzanne M. Elovecky, Esq. of Partridge Snow & Hahn, LLP,

30 Federal Street, Boston, Massachusetts 02110 be permitted to practice before this Court in this

action on behalf of Plaintiff Very Reverend Georges F. de Laire, J.C.L.. In support hereof, the

undersigned states as follows:

       1.      The undersigned or another attorney who is admitted and in good standing with

the bar of this Court shall at all times be associated with Attorney Elovecky in this action.

       2.      The Affidavit of Suzanne M. Elovecky, Esq. is filed herewith in further support of

this Motion.

       3.      No memorandum of law is necessary in support of this Motion.

       WHEREFORE, Joseph M. Cacace, counsel for Plaintiff Very Reverend Georges F. de

Laire, J.C.L., respectfully requests that this Court grant this Motion to admit Suzanne M.
            Case 1:21-cv-00131-JD Document 3 Filed 02/05/21 Page 2 of 2




Elovecky, to practice before this Court pro hac vice until this matter is concluded or this Court

no longer assumes jurisdiction over the matter.

                                       Respectfully submitted,

                                       Very Reverend Georges F. de Laire, J.C.L.,

                                       By his attorney,


                                       /s/ Joseph M. Cacace
                                       Joseph M. Cacace, NH Bar # 266082
                                       MA BBO #672298
                                       TODD & WELD LLP
                                       One Federal Street, 27th Floor
                                       Boston, MA 02110
                                       (617) 720-2626
                                       jcacace@toddweld.com


Dated: February 5, 2021

                                 CERTIFICATE OF SERVICE

       I, Joseph M. Cacace, hereby certify that the foregoing document filed through the ECF

system will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants.


                                              /s/ Joseph M. Cacace
                                              Joseph M. Cacace
Dated: February 5, 2021




                                                  2
